                      IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED ST ATES OF AMERICA,

                            Plaintiff,

              V.                                Case No. 18-cv-836-jdp

BRADLEY J. THOMPSON,
EMILY KOMOSA-THOMPSON, and
LAC DU FLAMBEAU BAND OF LAKE
SUPERIOR CHIPPEWA INDIANS,

                            Defendants.


                   FINDINGS OF FACT AND CONCLUSIONS OF LAW


       The above-captioned matter having come before the Court to be heard,

Honorable James D. Peterson, United States District Judge for the Western District of

Wisconsin, presiding without a jury, on February 26, 2019, the Plaintiff, United States of

America, having appeared by its attorney, the Office of the United States Attorney for

the Western District of Wisconsin, and no appearance having been made on behalf of

the Defendants herein, except as may be noted on the record; the Clerk of the United

States District Court for the Western District of Wisconsin having duly entered the

default of Defendants Bradley J. Thompson, Emily Komosa, and Lac du Flambeau Band

of Lake Superior Chippewa Indians; and the United States having filed a Notice of

Application for Default and Motion for Default, with accompanying Declarations; and it

further appearing that due notice of application and motion for judgment has been
made to the Defendants, and the Court having heard the matter, therefore makes and

files the following findings of fact and conclusions of law constituting its decision in this

action.

                                     FINDINGS OF FACT

          1.     The allegations set forth in the Complaint are accepted as true.

          2.     There is now due and unpaid on the Note and Mortgage held by the

United States as of February 26, 2019, the sums set forth in Attachment A.

          3.      The United States has incurred the following costs in this action: See

Attachment A.

          4.      No proceedings have been had at law or otherwise for the recovery of

the sum secured by said Note and Mortgage.

          5.      The leasehold mortgage premises are located at 3068 Cemetery Road,

Lac du Flambeau, Wisconsin, and are more particularly described as:

          Located on the Lac du Flambeau Indian Reservation, County of Vilas,
          State of Wisconsin:

          Lot 41, Pokegama Lake Trail Subdivision, located within NW 1/ 4 NW 1/ 4
          Section 32, Township 41 North, Range 5 East, Fourth Principal Meridian,
          containing 1.52 acres, more or less, subject to all valid existing rights-of-
          way of record.

          6.      The subject premises are abandoned, as that term is defined in Wis. Stat.

§ 846.102(1).

          7.      Notice of the pendency of this action was duly given on October 22,

2018, after the filing of the Complaint herein, by filing a Notice of Lis Pendens in the

office of the Register of Deeds for Vilas County, Wisconsin. This was done in the


                                               2
manner and form required by law, after the filing of the complaint herein, and more

than twenty (20) days prior to the trial or other resolution of this action.

       8.     The Defendants have not served an Answer or other response and the

Clerk of Court has duly entered the default of said Defendants.

                                CONCLUSIONS OF LAW

       9.     The United States is entitled to judgment of foreclosure and sale of the

leasehold interest in the mortgaged premises in the usual form, as requested in United

States' Complaint, and in accordance with the above Findings of Fact.

       10.    The United States is entitled to recover from the Defendants the following

sum: See Attachment A.

       11.    The Defendants and all persons claiming under them subsequent to the

filing of the notice of the pendency of this action be and hereby are forever barred and

foreclosed of all right, title, interest, claim and equity of redemption in the mortgaged

premises.

       12.    That if necessary to secure possession of the premises, the Clerk of Court,

upon application by the United States, shall issue a Writ of Assistance.

       13.    Sale of the property shall be conducted by or under the direction of the

United States Marshal for the Western District of Wisconsin five weeks or more after the

entry of judgment. See Wis. Stat.§ 846.102(3)(a)l (providing for sale of abandoned

property any time after expiration of 5 weeks after entry of foreclosure judgment). At

such sale, the United States may sell, transfer, or otherwise dispose of the leasehold

interest only to the Lac du Flambeau Band of Lake Superior Chippewa Indians Tribe, an


                                             3
individual with the written consent of the Lac du Flambeau Band of Lake Superior

Chippewa Indians Tribe, or the Department of Housing and Urban Development.

       14.    Notice of sale shall be made by publication in Vilas County News-Review,

the newspaper published in the City of Eagle River, County of Vilas, State of Wisconsin.

       15.    Any such foreclosure sale will not affect the status of the property as being

held by the United States in trust for the Tribe.

       16.    The proceeds from the sale of the leasehold mortgaged property shall be

applied as follows:

              a)      To the costs and expenses of the sale;

              b)      To the payment of the costs and disbursements taxed in this action;

              c)      In order of priority, toward the discharge of the debt adjudged to

                      by the Court to be due;

              d)      To pay the surplus; if any; into the Court for any Defendant or

                      other person entitled to the surplus, subject to the order of the

                      Court.

       17.    Deficiency judgment is not being sought in this action.

       Now, on application of Plaintiff United States of America,

       IT IS THEREFORE ORDERED that foreclosure of said leasehold interest in the

mortgaged premises, in the usual form as provided by and in accordance with the

above Findings of Fact and Conclusions of Law, be entered in this action.




                                                4
Dated this   Zb 1H day   of /&$!>II~   2019.

                                  BY THE COURT:



                                  J~PETERSON
                                  United States District Judge




                                   5
                  United States v. Bradley J. Thompson, et al.

                           Case No. 18-cv-836-jdp

                             ATTACHMENT A



Notes and Mortgages


a.    Principal as of February 26, 2019            $77,495.14

b.    Interest as of February 26, 2019             $ 2,540.16

C.    Costs                                        $   107.91

              Total as of February 26, 2019        $80,143.21



Costs and Disbursements

d.    Filing of Notice of Lis Pendens              $    35.00

e.    United States Marshal Fees                   $ 1,317.12

              Total Costs & Disbursements          $ 1,352.12



TOTAL AS OF FEBRUARY 26, 2019                      $81,495.33
